Exhibit 10.1

 

ICG 2012 Performance Plan

The Board of Directors of ICG Group, Inc. (together with its wholly-owned
subsidiaries, “ICG”) hereby establishes this 2012 Performance Plan (this
“Plan”). The purposes of this Plan are to (1) advance the interests of ICG’s
stockholders by providing certain officers and other employees with bonus
payments upon the achievement of specified corporate and individual goals and
(2) help ICG attract and retain key employees.

The Compensation Committee of ICG’s Board of Directors (the “Committee”) will
administer and interpret this Plan. All decisions and determinations of the
Committee with respect to this Plan will be final and binding on all parties.

ICG’s 2012 goals include quantitative and qualitative goals. The relative
weighting of each element of the ICG-specific goals is described below.

Eighty percent (80%) of the bonus potential related to ICG’s goals is tied to
the accomplishment of quantitative goals. The realization of specified aggregate
revenue goals for ICG’s existing consolidated core companies (GovDelivery,
InvestorForce and Procurian) accounts for twenty percent (20%) of the potential
bonus award, and the achievement of specified aggregate EBITDA performance goals
for these companies accounts for twenty percent (20%) of the potential bonus
award. The realization of specified revenue and EBITDA performance goals for
other ICG companies (Channel Intelligence, Freeborders, Seapass/Bolt and
WhiteFence) accounts for twenty percent (20%) of the potential bonus award.
Twenty percent (20%) of the potential bonus award relates to the deployment by
ICG and/or its consolidated core companies of an aggregate of seventy-five
million dollars ($75 million) in cash and/or securities towards (1) ICG’s
acquisition of new and/or additional ownership interests in one or more
consolidated core companies and/or (2) the acquisition of one or more new
companies by one or more consolidated core companies.

Twenty percent (20%) of the bonus is tied to execution against the following
qualitative goals: (1) execution of strategic initiatives, (2) improvement in
communicating the value of ICG’s underlying assets, (3) enhancement of the ICG
brand, (4) development of ICG’s acquisition pipeline, (5) performance and
competency of the executives of ICG’s companies and (6) reaction to unforeseen
market/business conditions.

Following the end of the 2012 fiscal year, the Committee will evaluate ICG’s
2012 performance and determine the extent to which the corporate and individual
goals were achieved. Based upon this assessment, the Committee will award
bonuses in accordance with the terms of this Plan.